IN    FORMA    PAUPERIS


                                INABILITY       TO    PAY   COSTS




        I,    William        Robert        Parker,     state    by    declaration,         that I
do     not    have     the funds to pay for the filing of this action and
request       that     the     Court       waive the filing fee at this time, and
that     I,    William        Robert Parker,          be allowed to proceed with this
complaint on           this,     the          IH*      day of Ltt^/lkgffi~T 2015, by my
signature of         William    Robert       Parker.




                                                Signature
                                                                     William    Robert     Parker




                                                               FILED IN COURT OF APPEALS
                                                                12th Court of Appeals District